    Case: 1:18-cv-06556 Document #: 400 Filed: 09/07/21 Page 1 of 29 PageID #:3721




                  IN THE UNITED STATES DISTRICT COURT FOR THE
                         NORTHERN DISTRICT OF ILLINOIS

DAVID GEVAS (B-41175) AND MARCIA                    )
YVONNE GEVAS,                                       )
                                                    )
                Plaintiffs,                         )
                                                    )            Case No. 18 C 6556
        v.                                          )
                                                    )            Hon. John Z. Lee
TROY A.      DUNLOP,1
                JOSE PRADO,                         )
TERRELL PORK, BRADLEY                               )
WINEINGER, MARCIN LES, WILLIAM                      )
BROWN, NICHOLAS BROWN,                              )
CHARLES BEST, MICHELLE MILLER,                      )
CHRISTIAN OKEZIE, WALTER                            )
NICHOLSON, AND LISA WEITEKAMP,                      )
                                                    )
                Defendants.                         )

                           MEMORANDUM OPINION AND ORDER

        In this civil rights lawsuit brought pro se pursuant to 42 U.S.C. § 1983, Plaintiffs David

and Marcia Gevas assert that Stateville Correctional Center officers retaliated against them in

various ways over the course of approximately one year, because Plaintiffs had filed a prior lawsuit

challenging Stateville’s policy regarding inmate marriages. Before the Court are two motions for

summary judgment, the first filed by Defendants employed by the Illinois Department of

Corrections (“the IDOC Defendants”), and the second filed by Defendants employed by Wexford

Health Sources (“Wexford Defendants”), as well as the IDOC Defendants’ motion to amend their

summary judgment motion. For the reasons stated below, the IDOC Defendants’ motion to amend

is granted, and summary judgment is granted in favor of all Defendants.


1
        Defendant Troy A. Dunlap’s name was mistakenly spelled “Dunlop” in Plaintiffs’ original
complaint, see ECF No. 1; however, the parties appear to agree that the correct spelling is “Dunlap,” see,
e.g., IDOC Defs’ L.R. 56.1 Statement of Material Facts ¶ 4, ECF No. 321; Def. Dunlap’s Waiver of Service,
ECF No. 47. As such, the Court will refer to Defendant as “Dunlap” throughout.
    Case: 1:18-cv-06556 Document #: 400 Filed: 09/07/21 Page 2 of 29 PageID #:3722




       I.       IDOC Defendants’ Motion to Amend Their Summary Judgment Motion

        Before considering Defendants’ summary judgment motions, the Court first must address

the IDOC Defendants’ request to amend their motion. See IDOC Defs.’ Mot. File Resp. Brief,

Instanter, ECF No. 397; IDOC Defs.’ Mot. Amend, ECF No. 397-1. 2 The motion to amend seeks

to correct the record as to which Defendants are pursuing summary judgment. Id.

        The IDOC Defendants presently named in this action are Charles Best, Nicholas Brown,

William Brown, Troy Dunlap, Marcin Les, Walter Nicholson, Terrell Pork, Jose Prado, Lisa

Weitekamp, and Bradley Wineinger. See 4/1/19 Order, ECF No. 36 (screening Plaintiffs’ Second

Amended Complaint and dismissing then-Defendant Randy Pfister); 2d Am. Compl. at 1, 3, ECF

No. 37. The IDOC Defendants filed their motion for summary judgment on October 15, 2020.

See IDOC Defs.’ Mot. Summ. J., ECF No. 320. The motion and accompanying materials state

“Defendants Walter Nicholson, Randy Pfister, Charles F. Best, William N. Brown, Nicholas

Brown, Troy A. Dunlap, Jose M. Prado and Bradley Wineinger” move for summary judgment.

See IDOC Defs.’ Mot. Summ. J.; See IDOC Defs.’ L.R. 56.1 Statement of Facts (“IDOC SOF”),

ECF No. 321; IDOC Defs.’ Mem. Supp. Mot. Summ. J (“IDOC Defs.’ Mem. Supp. MSJ”), ECF

No. 322. Thus, the brief omits Defendants Pork, Les, and Weitekamp, and adds former Stateville

Warden Randy Pfister, whom the Court dismissed from this lawsuit more than two years ago. See

4/1/19 Order.

        On February 23, 2021, the IDOC Defendants filed their reply in support of summary

judgment, which indicated that all the IDOC Defendants seek summary judgment. See IDOC


2
        Technically, the IDOC Defendants’ submission is a motion to file instanter a motion to amend their
summary judgment motion. This is needlessly confusing, so the Court will refer to the motion simply as
the IDOC Defendants’ motion to amend their motion for summary judgment and considers the issues
presented in the nested motions as a whole.




                                                    2
  Case: 1:18-cv-06556 Document #: 400 Filed: 09/07/21 Page 3 of 29 PageID #:3723




Defs.’ Reply Supp. Summ. J., ECF No. 391. The Court pointed out the discrepancy and directed

Defendants to submit a written statement clarifying which Defendants were moving for summary

judgment by no later than April 12, 2021. See 4/5/21 Order, ECF No. 396. Defendants did not

submit a clarifying statement by that date.

       The IDOC Defendants instead filed the present motion to amend on May 21, 2021. IDOC

Defs.’ Mot. File Resp. Brief, Instanter. Defendants argue that the Court should consider the

belated motion because the circumstances that led to Defendants’ delayed filing constitute

excusable neglect. See Fed. R. Civ. P. 6(b)(1)(B) (providing that a court “may, for good cause,”

grant an extension of a deadline “on motion made after the time has expired if the party failed to

act because of excusable neglect”). “To find ‘excusable neglect,’ courts should consider all

relevant circumstances surrounding the party’s neglect, including the prejudice to the non-movant,

length of delay, and reason for delay.” Bowman v. Korte, 962 F.3d 995, 998 (7th Cir. 2020).

       Defendants explain that their late response was due to technical difficulties affecting the

entire Illinois Attorney General’s Office (“OAG”). Id. at 2. On April 10, 2021, the OAG was the

target of a ransomware attack that compromised the OAG’s network. Id. As of the date of

Defendants’ motion to amend, the OAG still had not regained control of their internal network.

Id. Defendants explain that the network issues prevented employees from accessing email,

electronic case files, and the court calendar where defense counsel kept filing deadlines and

appearance dates. Id. Without access to the calendar, defense counsel states, he inadvertently

allowed the April 12, 2021, deadline to pass and, because of the time required to take stock of

defense counsel’s pending cases, did not realize the error until late May. Id.

       Defendants further explain that Defendants Les, Pork, and Weitekamp were omitted from

the summary judgment motion by mistake. See IDOC Defs.’ Mot. Amend at 2. Present defense




                                                 3
  Case: 1:18-cv-06556 Document #: 400 Filed: 09/07/21 Page 4 of 29 PageID #:3724




counsel Jonathan Kangwa confirmed with prior defense counsel Nicholas Alfonso, who drafted

the summary judgment motion, that the motion should have been filed on behalf of all IDOC

Defendants. Id. at 3. Defendants argue that permitting them to correct the error would not

prejudice Plaintiffs because the arguments presented in the original summary judgment motion

already applied to all IDOC Defendants, while denying their request would result in great prejudice

to Defendants Les, Pork, and Weitekamp, because they would be prevented from pursuing

summary judgment. Id. at 4.

       Plaintiffs oppose Defendants’ motion to amend, arguing that defense counsel should have

reviewed and corrected the summary judgment materials earlier. See Pls.’ Resp. Opp’n Defs.’

Mot. File and Mot. Amend, ECF No. 398 at 2–3. However, given the technical problems that

crippled the OAG for weeks, the Court finds that defense counsel’s delay in filing the motion to

amend is excusable. Upon realizing that the April 12, 2021, deadline had passed, counsel promptly

attempted to comply with the Court’s directives. Therefore, the Court accepts Defendants’ motion

to amend despite the elapsed deadline.

       The Court also finds that neither the parties’ interests nor the interests of judicial economy

would be served by treating the IDOC Defendants’ motion for summary judgment as filed on

behalf of only a subset of the Defendants. Certainly, defense counsel should have exercised more

care when drafting the motion for summary judgment. The omission, however, was unintentional.

And, although Plaintiffs argue to the contrary, see Pls.’ Resp. Opp’n Defs.’ Mot. File and Mot.

Amend at 2–3, there is no reason to believe that listing the incorrect set of Defendants was anything

other than a mistake.

       Moreover, the IDOC Defendants’ arguments and statements of fact generally apply to all

Defendants collectively, and this is how Plaintiffs responded to those arguments and facts.




                                                 4
  Case: 1:18-cv-06556 Document #: 400 Filed: 09/07/21 Page 5 of 29 PageID #:3725




Although Plaintiffs call attention to the omitted Defendants in their response to the IDOC

Defendants’ Rule 56.1 statement, see Pls.’ Resp. Opp’n IDOC SOF ¶ 4, ECF No. 366, the

remainder of Plaintiffs’ response to the summary judgment motion treats it as though it were filed

on behalf of all IDOC Defendants, see Pls.’ Mem. Opp’n IDOC MSJ, ECF No. 368. Plaintiffs

specifically include arguments and exhibits pertaining to Defendants Les, Pork, and Weitekamp

in their briefing. See Pl.’s Resp. IDOC MSJ. Consequently, the Court finds that Plaintiffs would

not be prejudiced by allowing Defendants to correct their submission.

       Lastly, excluding the claims against Les, Pork, and Weitekamp from consideration would

only waste the resources of the parties and the Court given that the claims against them are

essentially identical to the claims against other Defendants who were originally identified in the

summary judgment motion, and, as discussed below, the claims can be decided on the same

grounds. Accordingly, the Court grants Defendants’ motion to amend and construes their motion

for summary judgment as doing so on behalf of all presently named IDOC Defendants. See Marion

v. City of Corydon, Ind., No. 4:07CV0003-DFH-WGH, 2008 WL 763211, at *10 n.10 (S.D. Ind.

Mar. 20, 2008) (sua sponte construing a motion for summary judgment filed by individual county

officers as seeking summary judgment on behalf of the county, as well, where the plaintiff

addressed the motion as if it were filed on behalf of the county and the basis for ruling on each

claim was the same).

                                    II.     Legal Standard

       Pursuant to Federal Rule of Civil Procedure 56(a), a court “shall grant summary judgment

if the movant shows that there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); Celotex Corp v. Catrett, 477 U.S.

317, 322 (1986). A genuine issue of material fact is not demonstrated by the mere existence of




                                                5
  Case: 1:18-cv-06556 Document #: 400 Filed: 09/07/21 Page 6 of 29 PageID #:3726




“some alleged factual dispute between the parties,” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

247 (1986), or by “some metaphysical doubt as to the material facts.” Matsushita Elec. Indus. Co.

v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). Rather, a genuine issue of material facts exists

when “the evidence is such that a reasonable jury could return a verdict for the nonmoving party.”

Estate of Simpson v. Gorbett, 863 F.3d 740, 745 (7th Cir. 2017) (quoting Anderson, 477 U.S. at

248). A fact is material if it might affect the outcome of the suit. First Ind. Bank v. Baker, 957

F.2d 506, 508 (7th Cir. 1992).

       The moving party bears the initial burden of demonstrating the lack of any genuine issue

of material fact. Celotex, 477 U.S. at 323. Once the party moving for summary judgment

demonstrates the absence of a disputed issue of material fact, “the burden shifts to the non-moving

party to provide evidence of specific facts creating a genuine dispute.” Carrol v. Lynch, 698 F.3d

561, 564 (7th Cir. 2012). The non-movant must go beyond the pleadings and “set forth specific

facts showing that there is a genuine issue for trial.” Hannemann v. Southern Door Cty. Sch. Dist.,

673 F.3d 746, 751 (7th Cir. 2012). Thus, “summary judgment must be entered against a party who

fails to make a showing sufficient to establish the existence of an element essential to that party’s

case, and on which that party will bear the burden of proof at trial.” Gabb v. Wexford Health

Sources, Inc., 945 F.3d 1027, 1032 (7th Cir. 2019) (cleaned up).

       When deciding a motion for summary judgment, the Court views the facts in the light most

favorable to, and draws all reasonable inferences in favor of, the nonmoving party. Apex Digit.,

Inc. v. Sears, Roebuck & Co., 735 F.3d 962, 965 (7th Cir. 2013) (citation omitted).




                                                 6
  Case: 1:18-cv-06556 Document #: 400 Filed: 09/07/21 Page 7 of 29 PageID #:3727




                      III.    Northern District of Illinois Local Rule 56.1

       Local Rule 56.1 governs the procedures for filing and responding to motions for summary

judgment in this court. The rule is intended “to aid the district court, which does not have the

advantage of the parties’ familiarity with the record and often cannot afford to spend the time

combing the record to locate the relevant information, in determining whether a trial is necessary.”

Delapaz v. Richardson, 634 F.3d 895, 899 (7th Cir. 2011) (cleaned up). Local Rule 56.1(a)

requires the moving party to provide “a statement of material facts as to which the moving party

contends there is no genuine issue” for trial. N.D. Ill. L.R. 56.1(a).

       The opposing party must then “file a response to each numbered paragraph in the moving

party’s statement” of fact. Schrott v. Bristol-Myers Squibb Co., 403 F.3d 940, 944 (7th Cir. 2005)

(cleaned up); N.D. Ill. L.R. 56.1(b)(2), (e). In the case of any disagreement, the opposing party

must reference “specific evidentiary material that controverts the fact and must concisely explain

how the cited material controverts the asserted fact.”        N.D. Ill. L.R. 56.1(e)(3).    “[M]ere

disagreement with the movant’s asserted facts is inadequate if made without reference to specific

supporting material.” Smith v. Lamz, 321 F.3d 680, 683 (7th Cir. 2003). “All material facts set

forth in the statement required of the moving party will be deemed to be admitted unless

controverted by the statement of the opposing party.” Id. The nonmoving party may also present

a separate statement of additional facts that require the denial of summary judgment that consists

of “concise numbered paragraphs” “supported by citation to the specific evidentiary material,

including the specific page number, that supports it.” N.D. Ill. L.R. 56.1(b)(3), (d)(1)–(2).

       In this case, the IDOC and Wexford Defendants filed Rule 56.1 statements of material facts

with their motions for summary judgment. See IDOC SOF; Wexford Defs.’ L.R. 56.1 Statement

of Facts (“Wexford SOF”), ECF No. 327. Consistent with the local rules, Defendants also




                                                  7
    Case: 1:18-cv-06556 Document #: 400 Filed: 09/07/21 Page 8 of 29 PageID #:3728




provided Plaintiffs with Local Rule 56.2 Notices, which explain what Local Rule 56.1 requires of

a litigant opposing summary judgment. ECF Nos. 326, 352.

        Plaintiffs, for their part, responded to Defendants’ statements of uncontested material facts,

ECF Nos. 364, 366, and submitted exhibits in support of their responses. Pls.’ Resp. Opp’n

Wexford SOF, ECF No. 364; Pls.’ Resp. Opp’n IDOC SOF; Pls.’ L.R. 56.1 Exs. (“Pls.’ Exs.”),

ECF No. 367;3 Pls.’ Ex. E, ECF No. 377, Pls.’ Ex. M, ECF No. 379. Plaintiffs also submitted

“memorand[a] of law” in opposition to Defendants’ motions. Pls.’ Mem. Opp’n Wexford MSJ,

ECF No. 365; Pls.’ Mem. Opp’n IDOC MSJ.

        Even generously construed, however, Plaintiffs’ submissions cannot be deemed an

appropriate response to Defendants’ statements of material facts. First, Plaintiffs, did not submit

separate statements of additional facts in accordance with Local Rule 56.1(b)(3).4 Although

Plaintiffs’ memoranda of law present a long description of facts with citations to exhibits Plaintiffs

contend support those facts (in addition to Plaintiffs’ legal arguments), combining what are

essentially statements of additional facts into the legal memoranda does not comport with Local

Rule 56.1’s clear requirements. And, more to the point, doing so deprives Defendants of a

meaningful opportunity to respond to the additional facts as contemplated by that rule.

        Second, although Plaintiffs filed a separate response to Defendants’ statements of facts,


3
         Three copies of Plaintiffs’ compiled summary judgment exhibits appear on the docket: ECF Nos.
360, 363, and 367. All three copies are identical, except that two of the copies—ECF Nos. 360 and 363—
mistakenly include copies of some of Plaintiffs’ other summary judgment materials. The Court, therefore,
will cite to the documents docketed at ECF No. 367, which does not include extraneous material, when
referring to Plaintiff’s exhibits.
4
         The Court notes that Plaintiff David Gevas, at least, is familiar with Local Rule 56.1’s requirement
that additional facts be set out in a separate statement because he filed a statement of additional undisputed
facts in another of his lawsuits not long before submitting his summary judgment response in this case. See
Pl.’s Undisputed Additional Material Facts, Gevas v. DeTella, No. 1:18-cv-2736 (N.D. Ill.) (Lee, J.), ECF
No. 165.




                                                      8
     Case: 1:18-cv-06556 Document #: 400 Filed: 09/07/21 Page 9 of 29 PageID #:3729




many of the responses are defective.                The responses are in large part argumentative,5

nonresponsive6 or evasive,7 not supported by citations to the record,8 or simply inexplicable.9

Many of the responses also contain legal conclusions10 and additional proposed facts,11 or raise

complaints about discovery disputes.12 Such responses are improper. N.D. Ill. L.R. 56.1(e)(2) (“A

response may not set forth any new facts, meaning facts that are not fairly responsive to the asserted

fact to which the response is made. A response may not assert legal arguments except to make an

objection, including objections based on admissibility, materiality, or absence of evidentiary

support.”); see also Ciomber v. Coop. Plus, Inc., 527 F.3d 635, 643–44 (7th Cir. 2008) (holding


5
         See, e.g., Pls.’ Resp. Opp’n Wexford SOF ¶¶ 18, 20–23, 28, 32; Pls.’ Resp. Opp’n IDOC SOF ¶
10, 11, 13, 15.
6
         See, e.g., Pls.’ Resp. Opp’n Wexford SOF ¶ 30.
7
         For example, paragraph 14 of IDOC Defendants’ statement of undisputed fact states: “Plaintiff
never heard (or overheard) Defendant Dunlap state that he was against marriages at Stateville. The same is
true for Defendant Prado.” IDOC SOF ¶ 14. In response, Plaintiffs accuse Defendants of attempting a
“play on words with ‘heard’ and ‘state.’” Plaintiffs support this accusation by citing to the dictionary
definitions of the noun “state—as in “a condition of being”—and the verb “to state”—as in “to express in
words.” See Pls.’ Resp. Opp’n IDOC SOF ¶¶ 14, 17 (citing State, Webster’s New World College Dictionary
(3d Ed. 1996)); see also State, Merriam-Webster, https://www.merriam-webster.com/dictionary/state (last
visited Aug. 16, 2021). Even though it is clear Defendants’ statement of facts uses “state” in the latter
sense, Plaintiffs attempt to avoid answering directly by instead suggesting Defendants Dunlap and Prado
were in “a state of retaliation.” Pls.’ Resp. Opp’n IDOC SOF ¶ 14. This sort of gamesmanship does not
satisfy their obligation under the local rule.
8
         See, e.g., Pls.’ Resp. Opp’n Wexford SOF ¶ 11; Pls.’ Resp. Opp’n IDOC SOF ¶ 15, 16.
9
         For example, Plaintiffs deny several statements of fact because they contend “Defendants do not
properly support their statement of material fact.” See, e.g., Pls.’ Resp. Opp’n IDOC SOF ¶¶ 9, 13.
Plaintiffs, however, seem to misinterpret Defendants’ citations to David Gevas’ January 29, 2020
deposition. Where Defendants cite to a range of pages or lines—thusly: Exhibit A, 37:22–38:12—Plaintiffs
appear to be interpreting the citation to refer only to the first and last lines of the range noted in the citation—
in other words, only lines 37:22 and 38:12. Id. The Court sees no ambiguity in Defendants’ citation
method; it is unclear why Plaintiffs read the citations in this manner.
10
         See, e.g., Pls.’ Resp. Opp’n Wexford SOF ¶¶ 17, 21; Pls.’ Resp. Opp’n IDOC SOF ¶¶ 15, 16.
11
         See, e.g., Pls.’ Resp. Opp’n Wexford SOF ¶¶ 14, 21, 25, 28.
12
         See, e.g., Pls.’ Resp. Opp’n IDOC SOF ¶¶ 12, 16.



                                                         9
  Case: 1:18-cv-06556 Document #: 400 Filed: 09/07/21 Page 10 of 29 PageID #:3730




that the district court did not abuse its discretion when it “refused to consider the facts proposed in

[plaintiff’s] Rule 56.1 response after concluding that he did not separate his proposed facts from

his responses to [defendant’s] proposed material facts”).

        Although courts construe pro se pleadings liberally, see Thomas v. Williams, 822 F.3d 378,

385 (7th Cir. 2016), a plaintiff’s pro se status does not excuse him or her from complying with

federal and local procedural rules. Gray v. Hardy, 826 F.3d 1000, 1004 (7th Cir. 2016) (noting

that district courts are entitled to insist on strict compliance with local rules even where a litigant

is pro se); Hatter v. Williams, 844 F. App’x 870, 872 (7th Cir. 2021) (“Although [plaintiff] was

pro se, the district court strictly enforced its rules as it is entitled to do.”); see also McNeil v. United

States, 508 U.S. 106, 113 (1993) (“[W]e have never suggested that procedural rules in ordinary

civil litigation should be interpreted so as to excuse mistakes by those who proceed without

counsel.”); Collins v. Illinois, 554 F.3d 693, 697 (7th Cir. 2009) (“[E]ven pro se litigants must

follow procedural rules.”).

        Local Rule 56.1 “provides the only acceptable means of disputing the other party’s facts

and of presenting additional facts to the district court. [Plaintiffs] chose not to employ these means,

instead presenting the facts in a way [they] believed adequate. However, . . . it is not the parties’

prerogative to determine when a rule can be satisfied by other than what the rule requires.”

Midwest Imports, Ltd. v. Coval, 71 F.3d 1311, 1317 (7th Cir. 1995); see also Cichon v. Exelon

Generation Co., 401 F.3d 803, 809–10 (7th Cir. 2005) (“Because [plaintiff] failed to comply with

Rule 56.1 which requires that a litigant file a separate statement of additional facts, we hold that it

was not an abuse of discretion for the district court to ignore most of [the plaintiff’s] proposed

‘facts’ when ruling on [defendant’s] motion for summary judgment.”);

        Therefore, insofar as Plaintiffs’ memoranda include statements of additional facts not




                                                    10
     Case: 1:18-cv-06556 Document #: 400 Filed: 09/07/21 Page 11 of 29 PageID #:3731




encompassed within the parties’ Rule 56.1 statements, the Court has not considered those facts.

The Court also considers Plaintiffs’ responses to Defendants’ statements of facts only to the extent

they are responsive and supported by the record or where Plaintiffs could properly testify about

the matters asserted. See Sistrunk v. Khan, 931 F. Supp. 2d 849, 854 (N.D. Ill. 2013). Where

statements of fact are properly supported by the cited materials and are not otherwise disputed by

the evidence raised by the opposing parties, the Court considers those statements as undisputed.

Fed. R. Civ. P. 56(e)(2). With these guidelines in mind, the Court turns to the facts of this case,

stating those facts as favorably to Plaintiffs as the record and Local Rule 56.1 permit.

                                          IV.     Background

A.       Undisputed Facts

         Plaintiff David Gevas is an Illinois resident, who is currently incarcerated at Dixon

Correctional Center. IDOC SOF, Ex. A, D. Gevas Dep. at 16:9–14, ECF No 321-1. He was

incarcerated at Stateville Correctional Center (“Stateville”) from approximately 2010 to April

2019. Id. at 17:23–18:8. On October 30, 2017, David Gevas married Plaintiff Marcia Gevas,

then Marcia Bryja, in a civil ceremony conducted at Stateville. See IDOC SOF ¶¶ 3, 8; 12/29/17

Order at 1, Gevas v. Hardy, No. 1:17-cv-6891 (“Gevas v. Hardy”) (N.D. Ill.) (Shah, J.), ECF No.

42 (noting the date of Plaintiffs’ marriage). Marcia Gevas presently resides in Riverside, Illinois.

See IDOC SOF ¶ 3; Wexford SOF ¶ 5; 2d Am. Compl. at 2.

         Prior to their marriage, Plaintiffs filed Gevas v. Hardy, which alleged that Plaintiffs’ right

to marry was unconstitutionally burdened by the criteria used for approving marriage requests.

See Compl., Hardy, 1:17-cv-6891 (“Hardy Compl.”), ECF No. 1.13 Illinois law generally requires


13
        While the parties do not disagree on the procedural history or rulings in Gevas v. Hardy, the Court
also notes that it “may take judicial notice of public court documents.” See Entm’t USA, Inc. v. Cellular
Connection, LLC, No. 1:18-CV-317-HAB, 2019 WL 2138676, at *3 (N.D. Ind. May 16, 2019) (citing
Henson v. CSC Credit Servs., 29 F.3d 280, 284 (7th Cir. 1994)); In re KJK Constr. Co., Inc., 414 B.R. 416,


                                                    11
  Case: 1:18-cv-06556 Document #: 400 Filed: 09/07/21 Page 12 of 29 PageID #:3732




individuals seeking a marriage license to appear in person before the county clerk. See 2/25/19

Order at 3, Hardy, 1:17-cv-6891 (“Hardy Summary Judgment Order”), ECF No. 128; 750 Ill.

Comp. Stat. 5/203. Due to concerns about potential escape attempts by inmates transported offsite,

former Warden Hardy instituted a policy requiring inmates seeking to be married to be classified

as a low escape risk, which then-Warden Pfister later adopted. See Hardy Summary Judgment

Order at 3.

        In August 2017, Plaintiffs requested permission from Stateville officials to be married, but

because David Gevas was classified as a medium escape risk at that time, Chaplain Adamson

denied the request. Id. In mid-September 2017, however, Marcia Gevas was able to apply for a

marriage license at the Will County Clerk’s office without requiring David to be present using a

comprehensive power of attorney. Id. After Marcia obtained the license, Pfister and Adamson

approved Plaintiffs’ marriage request on October 20, 2017, and Plaintiffs’ marriage ceremony took

place at Stateville on October 30, 2017. Id. at 4.

        Plaintiffs filed their lawsuit on September 25, 2017, after they had obtained a marriage

license, but before their second marriage request had been approved. Id. at 3–4. They sued former

Warden Hardy, then-Warden Pfister, and Chaplain Adamson. See Hardy Compl. at 1. None of

those parties are presently defendants in the instant case, and no parties who are defendants in this

case were parties in Gevas v. Hardy. On February 25, 2019, summary judgment in Gevas v. Hardy

was granted for Defendants, because the judge concluded the Stateville policy, at most, resulted in

an incidental interference with the timing of Plaintiffs’ marriage, and the policy imposed a

reasonable restriction based on security classifications. Hardy Summary Judgment Order at 5–6.


430 (Bankr. N.D. Ill. 2009) (taking judicial notice of other courts’ filings when considering a motion for
summary judgment).




                                                   12
 Case: 1:18-cv-06556 Document #: 400 Filed: 09/07/21 Page 13 of 29 PageID #:3733




This lawsuit followed. Plaintiffs allege the Defendants named in this lawsuit retaliated against

them for filing the Gevas v. Hardy case.

B.     Alleged Retaliatory Acts

       Despite the fact that Plaintiffs did not submit a statement of additional material facts in

compliance with Local Rule 56.1(b)(3) and 56.1(d), as background for the Court’s analysis below,

the Court briefly outlines the series of events which Plaintiffs allege occurred because Defendants

were retaliating against them for filing the 2017 lawsuit.

       1.      IDOC Defendants

       With respect to the IDOC Defendants, Plaintiffs allege that on October 30, 2017, the date

of their marriage ceremony, Defendant Dunlap informed them that David Gevas would be unable

to retain his wedding ring following the ceremony. 2d Am. Compl. at 4. Plaintiffs include with

their summary judgment materials a memorandum issued by Assistant Warden of Programs

Darwin Williams, dated October 27, 2017, advising the visitor center that David Gevas would have

a “side room visit” with Marcia and a Reverend Jerry Steenken. Pls.’ Exs. at 4. The memo states

the visitors are “[a]llowed to bring 2 Wedding bands, 1 Bible, 1 index card with vows, and 1 flower

into the facility. Flower must be single flower, able to be properly searched and leave with visitor.

(NO Bouquet.)” Id. David Gevas stated at his January 29, 2020, deposition that he believed this

memo permitted him to keep the ring. D. Gevas Dep. at 57:19-58:12, 65:17-22. But Dunlap

threatened to confiscate the ring and either lose or steal it if David kept the ring. 2d Am. Compl.

at 4. Plaintiffs also allege that Defendant Prado cut Plaintiffs’ visiting time following the marriage

ceremony short by about half an hour. Id. at 4–5.

       After their marriage, Plaintiffs assert, several Defendants interfered with Plaintiffs’ visiting

time. Specifically, as described below, Plaintiffs claim several Defendants delayed their visits by




                                                 13
     Case: 1:18-cv-06556 Document #: 400 Filed: 09/07/21 Page 14 of 29 PageID #:3734




not informing David Gevas that he had a visitor, not releasing him from his cell in a timely manner,

harassing Marcia Gevas, and interfering with the time they spent together during the visits.

         According to Plaintiffs, on February 15, 2018, Defendant Les told David Gevas he had a

visitor, but did not release him for more than an hour. Id. at 6–7.14 On August 30, 2018,

Defendants Pork and William Brown did not tell David Gevas that he had a visitor for

approximately forty minutes. Id. at 12–13. And on other unspecified occasions after October 30,

2017, Plaintiffs contend that Pork delayed in informing David Gevas that he had visitor for

approximately forty to sixty minutes. Id. at 13.

         Furthermore, Plaintiffs state that on April 23, 2018, Prado yelled at Marcia that her visit

with David had been too long. Id at 11.15 On May 2, 2018, Marcia was stopped by an Officer

Rios, who informed Marcia that an unidentified correctional officer had called Rios and said

Marcia’s shirt was transparent in violating of Stateville’s dress code. Id. at 8. Rios, however,

concluded that this was incorrect. Id. On July 27, 2018, Defendant Nicholas Brown stopped

Marcia on her way to see David and said her skirt was too short, pointing at her legs. Id. at 11.

And on September 16, 2018, unidentified officers made Marcia Gevas wait for an hour before

searching her prior to a visit with David. Id. at 13.

         Plaintiffs also allege that on unspecified occasions, Defendant Wineinger attempted to cut

Plaintiffs’ visits short by half an hour. Id. at 5–6. And on August 27, 2018, and other unspecified

occasions, Defendant Prado made Plaintiffs sit at “table zero” during their visits. Id. at 12. David


14
      Plaintiffs claim that Les believed David’s visitor was his wife, but in fact it was his attorney. 2d
Am. Compl. at 6–7.
15
       Plaintiffs allege this was done both as retaliation for challenging Stateville’s marriage policy and
because David had filed a grievance after Prado cut short the post-marriage ceremony visit. 2d Am. Compl.
at 7.




                                                    14
 Case: 1:18-cv-06556 Document #: 400 Filed: 09/07/21 Page 15 of 29 PageID #:3735




Gevas testified at his deposition that table zero is situated close to where Prado sits, which made

Plaintiffs feel intimidated during their visits. D. Gevas Dep. at 153:3–155:16. Plaintiffs also allege

that Defendant Nicholson failed to preserve the video recording from the visiting room from

August 27, 2018, one of the occasions when Prado was intimidating them. 2d Am. Compl. at 12.

       Finally, Plaintiffs complain about Defendants’ treatment of David Gevas. On January 16,

2018, Plaintiffs allege, Defendant Wineinger left David Gevas in a bullpen for over five hours, so

preventing him from undergoing a breathing treatment. Id. at 5. Moreover, during the time he

spent in the bullpen, Wineinger allegedly taunted David and suggested that his food had been

tainted. Id. Wineinger and Pork then teamed up to create a disciplinary report falsely accusing

David of making inappropriate comments against Pork while in the bullpen on January 16, 2018.

Id. On January 23, 2018, Defendant Best held a hearing on that disciplinary ticket. Id. at 6. At

the hearing, Plaintiffs allege that Best did not call any witnesses on David’s behalf. Id. Best also

permitted Pork and William Brown to be present at the hearing, which ensured that David Gevas

would be found guilty of the charges. Id. The effect of the guilty finding was that David’s visiting

privileges were taken away. Id. at 5.

       On April 30, 2018, according to Plaintiffs, Prado shook down David Gevas twice prior to

his deposition in the Gevas v. Hardy case, when only one shakedown was necessary. Id. at 8. In

Plaintiffs’ view, Prado’s additional search was intended to cause David unnecessary pain because

he was wearing a sling on his arm following a surgical procedure. Id.

       Plaintiffs next allege that Pork and William Brown conducted a search of David Gevas’s

cell on May 2, 2018, and “ransacked” and threw out his property, but not that of his cellmate. Id.

at 9. Plaintiffs allege that Pork and Brown later created a shakedown slip falsely stating that the

search was random and that nothing had been found or taken during the search. Id. Reassembling




                                                 15
 Case: 1:18-cv-06556 Document #: 400 Filed: 09/07/21 Page 16 of 29 PageID #:3736




his property caused David pain because he had recently undergone surgery. Id. And Plaintiffs

allege Nicholson and Weitekamp failed to preserve video recordings of the May 2, 2018,

shakedown of David Gevas’ cell. Id. at 10.

       According to Plaintiffs, Pork and William Brown also searched David Gevas’s cell on July

26, 2018, and removed plastic covering the cell window, letting cold air, wind, and rain into the

cell. Id. Pork and William Brown allegedly also prevented David Gevas from going to his dentist

appointment on August 7, 2018. Id. at 12.

       Lastly, Plaintiffs allege that Nicholson, who was the Warden of Stateville at the time this

lawsuit was filed, “turned a blind eye and refused to stop the campaign of retaliation” described

above “when made aware.” Id. at 10. David Gevas testified at his deposition that he and Marcia

talked to Nicholson about the allegedly retaliatory actions in person and through letters. D. Gevas

Dep. at 141:4–8.

       The IDOC Defendants do not specifically address each of these incidents in their summary

judgment materials, but instead argue that Defendants were unaware of Plaintiffs’ 2017 lawsuit

and had no antipathy toward Plaintiffs’ marriage. See IDOC Defs.’ Mem. Supp. MSJ at 4–5; IDOC

SOF ¶ 17. The IDOC Defendants also note, and the parties do not dispute, that Plaintiffs continued

filing lawsuits and grievances following the above events. IDOC SOF ¶¶ 19–20.

        2.     Wexford Defendants

       With respect to the Wexford Defendants, Plaintiffs allege that on May 4, 2018, Defendants

Miller and Okezie discontinued David Gevas’s medical “lay-in” permit at Defendant William

Brown’s behest. 2d Am. Compl. at 9. David had been issued the permit on April 17, 2018,

following surgery. D. Gevas Dep. at 176:5–13. The permit allowed him to receive meal trays in

his cell for a six-month period because his surgery prevented him from finishing his meals in the




                                                16
 Case: 1:18-cv-06556 Document #: 400 Filed: 09/07/21 Page 17 of 29 PageID #:3737




time allowed for inmates in the common cafeteria. Id. at 177:3–17.

       On May 4, 2018, the permit was discontinued. Pls.’ Exs. at 283. A May 4, 2018, notation

labeled “RN note” found in David Gevas’s Stateville medical records indicates the author of the

note “received telephone call asking if [inmate] may go to yard if possessing lay-in permit. Lt.

advised that going to yard will void lay-in. Lt. informed HCU that [inmate] went to yard. MD

notified. Lay-in discontinued.” Pls.’ Exs. at 282. The record does not indicate the author of the

note. Id.

       Plaintiffs, however, believe the telephone call came from Defendant William Brown. 2d

Am. Compl. at 9. David Gevas testified at his deposition that Brown told him he believed David

should be housed in hospital if he required a lay-in permit for six months and that the permit had

been discontinued and Brown “had it done.” D. Gevas Dep. at 137:8-17; Wexford SOF ¶ 14.

David Gevas also testified at his deposition that Defendant Miller told him she and Brown were

friends and that the permit was discontinued because Brown wanted it discontinued. D. Gevas

Dep. at 168:14–169:9; Wexford SOF ¶ 16.

       Like the IDOC Defendants, Defendants Miller and Okezie assert that they had no

knowledge of Plaintiffs’ 2017 lawsuit or marriage at the time David Gevas’s medical permit was

discontinued. Wexford SOF ¶¶ 21, 24, 27, 31.




                                               17
 Case: 1:18-cv-06556 Document #: 400 Filed: 09/07/21 Page 18 of 29 PageID #:3738




                                          V.      Analysis

A.     Plaintiffs’ Claim

       First, the Court clarifies the scope of the claim that Plaintiffs are pursuing. After Plaintiffs

filed their second amended complaint, the Court screened it pursuant to 28 U.S.C. § 1915A and

permitted Plaintiffs to proceed against the Defendants listed above but dismissed the complaint as

to then-Warden Pfister. See 4/1/19 Order at 4. In that complaint, Plaintiffs asserted a First

Amendment retaliation claim against each Defendant. 4/1/19 Order at 2 (“Plaintiffs’ Second

Amended Complaint names thirteen Stateville and Illinois Department of Corrections Defendants

and asserts that all Defendants have been and are retaliating against Plaintiffs for previously filing

suit to obtain permission to marry.”); 2d Am. Compl. at 4 (“The Defendants condoned and

facilitated through their agents, correctional officers, started [sic] a campaign of retaliation”); id.

at 4–13 (starting each factual allegation with “[o]ut of the campaign of retaliation”); 11/13/18

Order at 3, ECF No. 6 (screening first amended complaint and discussing the standard for First

Amendment retaliation).

       In addition to these retaliation claims, Plaintiffs now attempt to add several claims in their

summary judgment responses. In their response to the IDOC Defendants’ summary judgment

motion, Plaintiffs argue that William Brown, Prado, Pork, and Wineinger were deliberately

indifferent to David Gevas’ medical needs because Defendants’ allegedly retaliatory actions

prevented David from receiving adequate medical treatment. Pls.’ Mem. Opp’n IDOC MSJ at 11–

12. Okezie and Miller also address in their motion for summary judgment whether Plaintiffs may

make out a claim of deliberate indifference against them, and Plaintiffs respond by asserting a

deliberate indifference claim in their response to the Wexford Defendants’ summary judgment

motion. See Wexford Defs.’ Mot. Summ. J. at 2–4, ECF No. 325; Pls.’ Mem. Opp’n Wexford




                                                  18
 Case: 1:18-cv-06556 Document #: 400 Filed: 09/07/21 Page 19 of 29 PageID #:3739




MSJ at 13.

        Plaintiffs may not assert these claims at this late stage of the case. Plaintiffs’ second

amended complaint unambiguously stated only a retaliation claim based on their 2017 lawsuit

challenging Stateville’s marriage policy and, when screening that pleading, the Court only

permitted Plaintiffs to proceed with that claim. See 4/1/19 Order at 2; 2d Am. Compl. at 4. “A

plaintiff may not amend his complaint through arguments in his brief in opposition to a motion for

summary judgment.” Shanahan v. City of Chi., 82 F.3d 776, 781 (7th Cir. 1996). Therefore, the

Court considers only the claim that Defendants retaliated against Plaintiffs for filing their 2017

lawsuit.

        Actions taken in retaliation because an individual filed a lawsuit or grievance violate the

individual’s First Amendment rights. DeWalt v. Carter, 224 F.3d 607, 618 (7th Cir. 2002). To

state a claim for retaliation for exercising one’s First Amendment right, a plaintiff must

demonstrate that: “(1) his speech was constitutionally protected, (2) he has suffered a deprivation

likely to deter free speech, and (3) his speech was at least a motivating factor” behind the retaliatory

actions. Massey v. Johnson, 457 F.3d 711, 716 (7th Cir. 2006). The “basic elements” of a First

Amendment retaliation claim “are the same whether the plaintiff is a prisoner, a public employee,

or any other person alleging that a government official targeted protected activity.” Douglas v.

Reeves, 964 F.3d 643, 646 (7th Cir. 2020).

        The IDOC and Wexford Defendants move for summary judgment on two grounds. First,

the IDOC Defendants argue that Plaintiffs have failed to establish that they suffered a deprivation

likely to deter future First Amendment activity. IDOC Defs.’ Mem. Supp. MSJ at 3. Second, both

IDOC and Wexford Defendants argue that no jury could conclude based on the undisputed facts

that constitutionally protected activity was a motivating factor for Defendants’ allegedly retaliatory




                                                  19
  Case: 1:18-cv-06556 Document #: 400 Filed: 09/07/21 Page 20 of 29 PageID #:3740




actions. IDOC Defs.’ Mem. Supp. MSJ at 3; Wexford Defs.’ Mem. Supp. Mot. Summ. J. at 5–7,

ECF No. 328. The Court concludes summary judgment is warranted because the undisputed facts

do not demonstrate Defendants’ actions were motivated by Plaintiffs’ constitutionally protected

activity.

B.          Activity Protected by the First Amendment

        Whether Plaintiffs’ 2017 lawsuit and the grievance regarding Prado’s actions following

their marriage ceremony constitute activity protected by the First Amendment is beyond dispute.

It is well established that lawsuits and prison grievances satisfy the first element of a First

Amendment retaliation claim. See 145 Fisk, LLC v. Nicklas, 986 F.3d 759, 766 (7th Cir. 2021)

(lawsuits); Daugherty v. Page, 906 F.3d 606, 610 (7th Cir. 2018) (grievances).

C.      Deprivation Likely to Deter Free Speech

        The IDOC Defendants argue no jury could conclude that Defendants’ actions deterred

Plaintiffs from future First Amendment activity, because Plaintiffs have pursued numerous

grievances and lawsuits following the events described in the second amended complaint. IDOC

Defs.’ Mem. Supp. MSJ at 3–4. Plaintiffs respond that the question of whether a retaliatory action

is likely to deter future speech is an objective one, so it is of no consequence that Plaintiffs

continued filing lawsuits and grievances. Pls.’ Mem. Opp’n IDOC MSJ at 3–4.

        It is true that the events in the amended complaint do not appear to have inhibited Plaintiffs

(particularly David Gevas) from filing subsequent lawsuits and grievances. But, as Plaintiffs

correctly note, the “retaliatory action need not actually deter the plaintiff from persisting with First

Amendment activity; an objective test determines whether retaliatory actions would deter a person

of ‘ordinary firmness’ from engaging in the protected activity.” McKinley v. Shoenbeck, 731 F.

App’x 511, 515 (7th Cir. 2018) (citing Surita v. Hyde, 655 F.3d 860, 878–79 (7th Cir. 2011)); see




                                                  20
 Case: 1:18-cv-06556 Document #: 400 Filed: 09/07/21 Page 21 of 29 PageID #:3741




also Beatty v. Henshaw, 826 F. App’x 561, 564 (7th Cir. 2020) (“[B]ecause the test is objective, it

does not matter for purposes of the First Amendment claim whether the threats deterred [the

plaintiff’s] speech.”). Thus, the IDOC Defendants fail to demonstrate that they are entitled to

summary judgment based solely on the fact that Plaintiffs continued filing lawsuits and grievances

following Defendants’ actions.

       Whether each of the allegedly retaliatory events is sufficiently severe to deter a reasonable

person from future First Amendment activity may be a closer question, but the IDOC Defendants

offer no facts or arguments on this point. The Court, therefore, does not consider whether the

incidents described above constitute deprivations likely to deter free speech. See Mathis v. N.Y.

Life Ins. Co., 133 F.3d 546, 548 (7th Cir. 1998) (“A litigant who fails to press a point by supporting

it with pertinent authority, or by showing why it is sound despite a lack of supporting authority

forfeits the point. We will not do his research for him.” (cleaned up)).

D.     Protected Speech as a Motivating Factor

       Next, the IDOC and Wexford Defendants argue that Plaintiffs fail to carry their burden of

demonstrating that Defendants’ actions were motivated by Plaintiffs’ First Amendment activity.

Plaintiffs respond that their testimony and the suspicious timing of Defendants’ actions creates “a

chronology of events from which retaliation may[] plausibl[y] be inferred.” Pls.’ Mem. Opp’n

IDOC MSJ at 4 (quoting Cain v. Lane, 857 F.2d 1139, 1143, n.6 (7th Cir. 1988)).

       To demonstrate that a defendant’s acts constitute retaliation, a plaintiff bears the burden of

showing “that his [or her] speech was a ‘motivating factor’” for the adverse action. Hasan v. U.S.

Dep’t of Lab., 400 F.3d 1001, 1005 (7th Cir. 2005) (quoting Mt. Healthy City Sch. Dist. Bd. of

Educ. v. Doyle, 429 U.S. 274, 287 (1977)). Only once the plaintiff “leaps that hurdle” does the

burden shift to the defendant to show that he or she would have taken the action anyway. Id. at




                                                 21
 Case: 1:18-cv-06556 Document #: 400 Filed: 09/07/21 Page 22 of 29 PageID #:3742




1006; Consolino v. Towne, 872 F.3d 825, 829 (7th Cir. 2017).

       “A ‘motivating factor’ in this context ‘is a factor that weighs in [on] the defendant’s

decision to take the action complained of—in other words, it is a consideration present to his mind

that favors, that pushes him toward action.” Dace v. Smith-Vasquez, 658 F. Supp. 2d 865, 881

(S.D. Ill. 2009) (quoting Hasan, 400 F.3d at 1006). Put another way, “[t]he ‘motivating factor’

amounts to a causal link between the activity and the unlawful retaliation.” Manuel v. Nalley, 966

F.3d 678, 680 (7th Cir. 2020).

       Either direct evidence of retaliatory animus or circumstantial evidence, such as “suspicious

timing, ambiguous oral or written statements, or behavior toward or comments directed at other[s]”

may be enough to permit an inference that a defendant’s actions were motivated by the plaintiff’s

protected speech. Long v. Teachers’ Ret. Sys. of Ill., 585 F.3d 344, 350 (7th Cir. 2009). However,

suspicious timing alone will be insufficient to create a triable issue of fact. See Shanklin v.

Freeman, 799 F. App’x 392, 396 (7th Cir. 2020) (noting that “suspicion is not enough to get past

a motion for summary judgment” (quoting McGreal v. Vill. of Orland Park, 850 F.3d 308, 314

(7th Cir. 2017)); see also Streckenbach v. Meisner, 768 F. App’x 565, 569–70 (7th Cir. 2019).

And “mere speculation” of retaliation is not enough for a plaintiff to carry his burden at summary

judgment. Wilson v. Rundle, 774 F. App’x 989, 991 (7th Cir. 2019). At a minimum, a plaintiff

must “present sufficient evidence” that any defendant knew of the complaints which allegedly

prompted the retaliation. Wheeler v. Radtke, 694 Fed. App’x 1023, 1025–26 (7th Cir. 2017). The

problem with Plaintiffs’ claims here is that they have offered no facts or evidence demonstrating

Defendants were aware of their 2017 lawsuit.

       1.      Allegations Unconnected to Any Defendant

       As an initial matter, Plaintiffs fail to connect several of the allegedly retaliatory incidents




                                                 22
 Case: 1:18-cv-06556 Document #: 400 Filed: 09/07/21 Page 23 of 29 PageID #:3743




to any Defendant named in this action. Specifically, Plaintiffs allege Marcia Gevas was told by

an Officer Rios on May 2, 2018, that an unidentified officer had telephoned Rios to tell her that

Marcia’s shirt was too transparent. See 2d Am. Compl. at 8. Plaintiffs also allege that unidentified

officers made Marcia wait for an hour before searching her prior to a visit with David on September

16, 2018. Id. at 13. But Rios is not a Defendant in this lawsuit, and Plaintiffs have not identified

the unnamed officers who participated in the May 2, 2018, or September 16, 2018 incidents. And

Plaintiffs have not created a reasonable inference that any of the Defendants in this case was

personally involved in these events. See Kuhn v. Goodlow, 678 F.3d 552, 556 (7th Cir. 2012) (“An

individual cannot be held liable in a § 1983 action unless he caused or participated in an alleged

constitutional deprivation.” (quoting Wolf-Lillie v. Sonquist, 699 F.2d 864, 869 (7th Cir. 1983)).

Accordingly, Defendants’ summary judgment motion is granted to the extent that Plaintiff’s

retaliation claim is based on these events.

       2.      Allegations Connected to Particular Defendants

       Even where Plaintiffs have attempted to connect particular Defendants to particular events,

summary judgment is warranted, because Plaintiffs have failed to introduce facts or evidence

demonstrating that their protected First Amendment speech was a motivating factor for

Defendants’ actions. As noted above, “[i]n order to demonstrate that a defendant was motivated

to retaliate based on protected speech, the plaintiff must first produce evidence that the defendant

knew about the protected speech.” Consolino, 872 F.3d at 830; see also Wheeler, 694 F. App’x at

1025–26.

       In support of their claim that Defendants were aware of their challenges to Stateville’s

marriage policy, Plaintiffs contend that Defendants were informed of the 2017 lawsuit based upon

the following: (1) the October 27, 2017, memorandum advising the Stateville visitor center of the




                                                23
     Case: 1:18-cv-06556 Document #: 400 Filed: 09/07/21 Page 24 of 29 PageID #:3744




October 30, 2017, visit when Plaintiffs’ marriage would take place, see Pls.’ Mem. Opp’n Wexford

MSJ at 2; Pls.’ Mem. Opp’n IDOC MSJ at 2; (2) an April 24, 2018, memorandum advising the

visitor center that David had a visit scheduled with “AG Edward Brenner” on April 30, 2018, see

Pls.’ Resp. Opp’n IDOC SOF ¶ 18; and (3) the prison gossip mill, see D. Gevas Dep. at 180:7–9.

As Plaintiffs see it, all of the Defendants would have seen the October 27, 2017, and April 24,

2018, memoranda because the memos indicate they were distributed to various divisions of

Stateville, including to the visiting room sergeant, visiting center, “Gates 1 & 2,” and the cell

houses. See Pls.’ Exs. at 4, 250.

         This information does not create a triable issue of fact as to whether Defendants were aware

of Plaintiffs’ First Amendment activity. First, no Defendant in this lawsuit was involved in the

2017 lawsuit. Plaintiff also do not point to anything to show that Defendants played any role in

creating Stateville’s marriage policy or in denying or approving Plaintiffs’ marriage requests.

Second, even assuming any Defendant saw the October 27, 2017 or April 24, 2018 memos, there

is no reason to suppose the memos would have informed Defendants of the existence of the 2017

lawsuit. In fact, nothing in the memos indicates Plaintiffs filed the 2017 lawsuit or challenged

Stateville’s marriage policy in order to get married,16 or that AG Edward Brenner was involved in

the 2017 lawsuit. Third, David Gevas’ conclusory testimony that Defendants knew about the

circumstances of Plaintiffs’ marriage because of prison gossip is insufficient to support an

inference that all Defendants must have known of the 2017 lawsuit. See Salas v. Wis. Dep’t of

Corr., 493 F.3d 913, 920, 925–26 (7th Cir. 2007) (office gossip insufficient to demonstrate causal

connection between speech and allegedly retaliatory action). Consequently, this evidence does


16
       In fact, the memos do not even mention Plaintiffs’ marriage, although it could be inferred from the
October 27, 2017, memo that the purpose of the visit was for a wedding ceremony.




                                                   24
 Case: 1:18-cv-06556 Document #: 400 Filed: 09/07/21 Page 25 of 29 PageID #:3745




not establish that Defendants were aware of Plaintiffs’ First Amendment activity. See Morris v.

Kulhan, 745 F. App’x 648, 650 (7th Cir. 2018) (“Morris can only speculate that Kulhan’s reason

was retaliatory, but speculation is not a basis for overcoming summary judgment.”). These are the

only facts or evidence Plaintiffs offer to demonstrate retaliatory motivation for Defendants Pork,

Wineinger, Les, William Brown, Nicholas Brown, Best, Nicholson, or Weitekamp. Accordingly,

summary judgment is warranted as to these Defendants.

       3.      IDOC Defendants Prado and Dunlap

       Plaintiffs point to some additional information in an effort to demonstrate that Defendants

Prado and Dunlap were motivated by the 2017 lawsuit to retaliate against them. Plaintiffs allege

that Prado cut their visit short following the October 30, 2017, wedding ceremony and that Dunlap

rudely told Plaintiffs that David was not allowed to wear his wedding ring in the prison. It would

appear that Prado and Dunlap were at least aware that Plaintiffs had been married in a ceremony

at Stateville, because they had some involvement in the October 30, 2017, visit. But apart from

an awareness of Plaintiffs’ marriage ceremony, nothing in the record demonstrates that Prado or

Dunlap knew of the 2017 lawsuit or any other steps Plaintiffs took to get married. Thus, Plaintiffs’

evidence in support of Prado and Dunlap’s retaliatory motivation boils down to their account of

Dunlap’s demeanor, and Plaintiffs’ belief that Defendants’ actions on October 30, 2017, were

contrary to prison policy. This is insufficient to defeat summary judgment.

       Plus, Plaintiffs’ own exhibits indicate that both Defendants could have reasonably believed

that their actions fell within prison policy. Regarding Prado’s actions, Plaintiffs insist that

Stateville policy entitled them to a full two-hour visit, and they refer to the Stateville Offender

Orientation Manual to support this assertion. D. Gevas Dep. at 76:6–13; Pls.’ Mem. Opp’n IDOC

MSJ at 5–6. The manual, however, provides only that visits shall be for “no more than two (2)




                                                25
 Case: 1:18-cv-06556 Document #: 400 Filed: 09/07/21 Page 26 of 29 PageID #:3746




hours” in duration. Pls.’ Exs. at 197 (emphasis added). As for Dunlap, Plaintiffs insist the October

27, 2017, memorandum both allowed Marcia to bring the ring into the prison for the ceremony

and permitted David to keep it afterward. However, the permit states only that the visitors were

allowed to bring the ring with them. Id. at 4. It says nothing about whether David Gevas could

keep it, and Plaintiffs’ exhibits indicate there were several reasons Stateville inmates would not be

allowed to possess an item of jewelry, such as because the item exceeded $50 in value. See id. at

4–5. Thus, it is not at all apparent that Defendants’ actions contradicted prison policy.

       Moreover, even when a defendant’s action violates prison policy, this in and of itself is not

an indicator that the action is retaliatory. See Armstead v. Clark, 193 F. App’x 613, 615–16 (7th

Cir. 2006); Gillis v. Meisner, 525 F. App’x 506, 508 (7th Cir. 2013). Rather, “the prisoner bears

the burden of proving that his protected conduct was a motivating factor for the retaliation and that

events would have transpired differently absent the retaliatory motive.” Armstead, 193 F. App’x

at 615–16 (internal citation omitted). Here, there is no evidence to show that Prado and Dunlap

were aware that Plaintiffs had filed the 2017 lawsuit, and their complained-of actions seem equally

consistent with prison policy. As a result, the Court concludes that no reasonable jury could find

that Prado’s and Dunlap’s actions in and of themselves establish retaliatory motivation. And while

Dunlap’s demeanor may have been upsetting to Plaintiffs, this does not create a triable fact

regarding whether he was acting in retaliation for the 2017 lawsuit. Consequently, Plaintiffs

present nothing more than their own conjecture that the October 30, 2017, events were retaliatory;

this is not enough at the summary judgment stage.

       Plaintiffs also allege that Prado yelled at Marcia Gevas on April 23, 2018, because David

Gevas had filed a grievance regarding the shortened October 30, 2017, visit. But Plaintiffs

introduce no facts or evidence regarding this grievance. Consequently, they fail to demonstrate




                                                 26
 Case: 1:18-cv-06556 Document #: 400 Filed: 09/07/21 Page 27 of 29 PageID #:3747




that Prado was motivated by that grievance when he presumably yelled at Marcia.

       4.      Wexford Defendants Okezie and Miller

       Wexford Defendants Okezie and Miller deny having any knowledge of Plaintiffs’ 2017

lawsuit or any other aspect of Plaintiffs’ dispute with Stateville officials over their marriage.

Wexford SOF ¶¶ 21, 24, 27, 31; Miller Decl. ¶¶ 4, 7, ECF No. 327-2; Okezie Decl. ¶¶ 4, 9, ECF

No. 338. They further deny that the actions attributed to them in this lawsuit were motivated by a

desire to retaliate against Plaintiffs. Miller Decl. ¶¶ 4, 7; Okezie Decl. ¶¶ 4, 9.

       Again, Plaintiffs point to no evidence rebutting these assertions. Plaintiffs attempt to

support their claim against Nurse Miller with David Gevas’s deposition testimony that Miller told

him that she had discontinued the medical permit because of her friendship and communications

with William Brown. Pls.’ Mem. Opp’n Wexford MSJ at 9. But, even if David’s account of

Miller’s statements were admissible, at most, this testimony supports only the inference that Miller

discontinued the permit because of her communications with Brown. It does not indicate she did

so because of Plaintiffs’ First Amendment activity.

       Plaintiffs also cite to a copy of the Wexford Provider Handbook, which states that medical

staff’s “[c]ooperation with the correctional staff is expected and necessary,” see Pls.’ Resp. Opp’n

Wexford SOF ¶¶ 19, 31; Pls.’ Exs. at 398, and a description of the duties of the Director of Nursing

(“DON”), which states that a “close working relationship with the DON would greatly ease the

medical director’s job.” Pls.’ Resp. Opp’n Wexford SOF ¶¶ 20, Pls.’ Exs. at 399. These

documents support only the generalized principle that Wexford employees are expected to work

cooperatively with other correctional staff. Neither of these documents proves that Miller or

Okezie were aware of Plaintiffs’ protected First Amendment activity, much less that they were




                                                  27
  Case: 1:18-cv-06556 Document #: 400 Filed: 09/07/21 Page 28 of 29 PageID #:3748




somehow working in concert with correctional staff to retaliate against Plaintiffs based on that

activity.

        5.     Plaintiffs’ Conjecture Does Not Entitle Them to a Trial

        Finally, Plaintiffs argue that the IDOC and Wexford Defendants’ retaliatory motive may

be inferred from the fact that their actions occurred after Plaintiffs filed the 2017 lawsuit. But, as

explained above, “neither speculation nor suspicious timing—without more—is enough to survive

summary judgment.” Streckenbach, 768 F. App’x at 569–70. Although the incidents described

in the second amended complaint may have been unpleasant for Plaintiffs, they point to no facts

or evidence demonstrating that the disparate events scattered over the span of a year bore any

relation to their protected First Amendment activity. Accordingly, a reasonable jury would be

unable to determine that Plaintiffs satisfied the causation element of their retaliation claim. Sauzek

v. Exxon Coal USA, Inc., 202 F.3d 913, 918 (7th Cir. 2000) (“To demonstrate the requisite causal

connection in a retaliation claim, plaintiffs must show that the protected activity and the adverse

action are not wholly unrelated.” (cleaned up)) Thus, summary judgment is warranted for the

IDOC and Wexford Defendants.

                                        VI.     Conclusion

        For the reasons stated above, the Court grants the IDOC Defendants’ motion to amend their

motion for summary judgment [397], grants the IDOC and Wexford Defendants’ motions for

summary judgment [320] [325], and dismisses this case with prejudice. Final judgment shall enter.

        If Plaintiffs wish to appeal, they must file a notice of appeal with this Court within thirty

days of the entry of judgment. See Fed. R. App. P. 4(a)(1). If Plaintiffs appeal, they will be liable

for the $505.00 appellate filing fee regardless of the appeal’s outcome. See Evans v. Ill. Dep’t of

Corr., 150 F.3d 810, 812 (7th Cir. 1998). If the appeal is found to be non-meritorious, Plaintiff




                                                 28
 Case: 1:18-cv-06556 Document #: 400 Filed: 09/07/21 Page 29 of 29 PageID #:3749




David Gevas could be assessed a “strike” under 28 U.S.C. § 1915(g). If a prisoner accumulates

three “strikes” because three federal cases or appeals have been dismissed as frivolous or

malicious, or for failure to state a claim, the prisoner may not file suit in federal court without pre-

paying the filing fee unless he is in imminent danger of serious physical injury. Id. If Plaintiffs

seek leave to proceed in forma pauperis on appeal, they must file a motion for leave to proceed in

forma pauperis in this Court. See Fed. R. App. P. 24(a)(1).

       Plaintiffs need not bring a motion to reconsider this Court’s ruling to preserve their

appellate rights. However, if Plaintiffs wish the Court to reconsider its judgment, they may file a

motion under Federal Rule of Civil Procedure 59(e) or 60(b). Any Rule 59(e) motion must be

filed within 28 days of the entry of this judgment. See Fed. R. Civ. P. 59(e). The time to file a

motion pursuant to Rule 59(e) cannot be extended. See Fed. R. Civ. P. 6(b)(2). A timely Rule

59(e) motion suspends the deadline for filing an appeal until the Rule 59(e) motion is ruled upon.

See Fed. R. App. P. 4(a)(4)(A)(iv). A Rule 60(b) motion must be filed within a reasonable time

and, if seeking relief under Rule 60(b)(1), (2), or (3), must be filed no more than one year after

entry of the judgment or order. See Fed. R. Civ. P. 60(c)(1). The time to file a Rule 60(b) motion

cannot be extended. See Fed. R. Civ. P. 6(b)(2). A Rule 60(b) motion suspends the deadline for

filing an appeal until the Rule 60(b) motion is ruled upon only if the motion is filed within 28 days

of the entry of judgment. See Fed. R. App. P. 4(a)(4)(A)(vi).



Date: 9/7/21                                                    _________________________
                                                                John Z. Lee
                                                                United States District Court Judge




                                                  29
